Case 2:19-cv-08972-CBM-FFM Document 33-1 Filed 05/29/20 Page 1 of 25 Page ID #:498




                    EXHIBIT A
5/19/2020
       Case                               AT&T:
              2:19-cv-08972-CBM-FFM Document    PrivacyFiled
                                             33-1       Policy:05/29/20
                                                               Privacy Notice Page 2 of 25 Page ID #:499




Privacy Policy
AT&T Privacy Notice
Effective 06/16/06

OUR COMMITMENT: RESPECTING AND PROTECTING YOUR PRIVACY

THE SCOPE OF THIS PRIVACY POLICY

WHAT PERSONAL IDENTIFYING INFORMATION WE COLLECT, HOW WE USE IT AND HOW YOU CAN
CONTROL ITS USE
 Personal identifying information we collect and use
 Personal identifying information we disclose to third parties
 Information included in our directories and directory assistance service
 Obtaining non-published and non-listed numbers
 Our "Do Not Call" lists
 Customer Proprietary Network Information

WHAT ONLINE INFORMATION WE COLLECT, HOW WE USE IT AND HOW YOU CAN CONTROL ITS USE
 Web usage information we collect and use
 How we use cookies, Web beacons, etc.
 Our e-mail marketing practices
 Our policy on online access by children
 Linking to other sites
 Online privacy education

HOW WE PROTECT YOUR INFORMATION

PRIVACY POLICY UPDATES

CONTACTING US: QUESTIONS, COMMENTS, CONCERNS

Back to Privacy Summary

OUR COMMITMENT: RESPECTING AND PROTECTING YOUR PRIVACY
The AT&T family of companies ("AT&T") recognizes that the trust of our customers and Web visitors requires
vigilant, responsible privacy protections.

        We respect and protect the privacy of our customers. As a provider of telecommunications and related
        services and products we recognize that we must maintain the confidentiality of every customer's telephone
        calling and other account information.
        We also respect and protect the privacy of our Web visitors. The expansion of online services and changing
        technologies continues to create unique privacy concerns and we recognize the need to maintain the
        confidentiality of information that Web visitors reasonably expect to remain private.
        We have a long history of vigorously protecting customer and web visitor privacy. Our customers and web
        visitors expect, deserve and receive nothing less than our fullest commitment to their privacy. We also have
        an obligation to assist law enforcement and other government agencies responsible for protecting the public
        welfare, whether it be an individual or the security interests of the entire nation. If and when we are asked
        to help, we do so strictly within the law and under the most stringent conditions.

web.archive.org/web/20060618204925/http://www.att.com/privacy/policy/                                              1/6
5/19/2020
       Case                               AT&T:
              2:19-cv-08972-CBM-FFM Document    PrivacyFiled
                                             33-1       Policy:05/29/20
                                                               Privacy Notice Page 3 of 25 Page ID #:500

* AT&T Inc. was created on Nov. 18, 2005, through a merger of SBC Communications Inc. and AT&T Corp. We
continue to undergo branding changes to bring together all former SBC and AT&T brands and this privacy policy
applies irrespective of AT&T or SBC branding.

top

THE SCOPE OF THIS PRIVACY POLICY
        This privacy policy addresses the privacy of AT&T retail customers and Web visitors in the United States.
        Where applicable, AT&T will comply with the laws of other countries that contain mandatory requirements
        that differ from this policy. In selected jurisdictions outside the United States, a member of the AT&T family
        of companies may adopt a separate privacy policy to reflect the requirements of applicable local laws.
        This policy identifies the types of data and information we collect, how we use it, how you can control its
        use and the steps we take to protect it. The primary focus of this policy is non-public information that
        identifies or that is linked to the identity of a customer or Web visitor ("personal identifying information").
        In this policy, the AT&T family of companies means AT&T Inc. and its subsidiary and affiliated entities.
        Members of the AT&T family of companies have agreed to the privacy practices in this policy - except for
        Cingular® Wireless and YELLOWPAGES.COM, both of which are joint ventures between AT&T and Bell South
        and operate under their own privacy policies. Personal identifying information shared between Cingular®
        Wireless or YELLOWPAGES.com and other AT&T family of company members will be used and protected as
        set forth in this policy.
        This policy does not apply where non-members of the AT&T family of companies ("third parties") have
        licensed the AT&T brand for use with their own products or services. For example, the policy does not apply
        to Advanced American Telephones, which licenses the AT&T Brand to sell telephone equipment, or to
        Citibank, which licenses the AT&T Brand to offer its AT&T Universal Card.
        When you sign up for certain AT&T-offered services, you may agree to additional privacy policies that
        address service-specific privacy practices. For example, certain AT&T Internet services - AT&T Yahoo! Dial,
        AT&T Yahoo! DSL, AT&T Yahoo! Small Business and AT&T Yahoo! Geocities - and AT&T U-Verse TV and
        Homezone services are subject to an additional privacy policy. View a copy of the AT&T Yahoo! and Video
        Services policy. Similarly, AT&T | DISH network service is subject to an additional privacy policy.

top

WHAT PERSONAL IDENTIFYING INFORMATION WE COLLECT, HOW WE USE
IT AND HOW YOU CAN CONTROL ITS USE
Personal identifying information we collect and use
        We collect personal identifying information regarding our customers, including information customers give
        us, information collected as a result of the customer’s relationship with us and information we obtain from
        other sources. Examples include name; address; e-mail address; telephone number; billing, payment,
        usage, credit and transaction information (including credit card numbers, account numbers and/or social
        security number); and demographic information.
        We also collect personal identifying information that our Web visitors choose to provide to us (e.g., name,
        address, telephone number, e-mail address) when registering on our Web sites; ordering AT&T-offered
        products or services; sending us e-mail; responding to our surveys; entering contests or sweepstakes; or in
        connection with online ordering or billing functions.
        We use the personal identifying information of a customer to provide, confirm, change, bill, monitor and
        resolve problems with the quality of AT&T-offered products and services. We also use the personal
        identifying information of a customer or Web visitor to develop, market and sell our products and services.
        We may aggregate the personal identifying information of different customers or Web visitors to produce
        data about a group or category of services, customers or Web visitors. For example, we might use
        aggregate data about the types of services our customers have generally purchased at the same time in
        order to develop attractive bundled service offerings. Such aggregate data, however, will not reflect any
        personal identifying information of any specific customer or Web visitor.

Personal identifying information we disclose to third parties
        We do not provide personal identifying information (other than information included in our directories and
        directory assistance service) to third parties for the marketing of their products and services without your
        consent.
        We may provide personal identifying information to third parties where required to provide certain AT&T-
        offered products and services. For example, we disclose certain AT&T | DISH Network-related personal
web.archive.org/web/20060618204925/http://www.att.com/privacy/policy/                                                  2/6
5/19/2020
       Case                               AT&T:
              2:19-cv-08972-CBM-FFM Document    PrivacyFiled
                                             33-1       Policy:05/29/20
                                                               Privacy Notice Page 4 of 25 Page ID #:501

        identifying information to Echostar Satellite Corporation, L.L.C. and its affiliates solely in order to provide
        AT&T | DISH Network services.
        We may also provide personal identifying information to third parties who perform functions or services on
        our behalf. Examples include shipping companies who deliver AT&T products; AT&T-authorized agents who
        market and sell AT&T-offered products and services on our behalf; and Web site development or advertising
        companies, who provide Web design, analysis and advertising services.
        When we provide such personal identifying information to third parties to perform such functions or services
        on our behalf, we require that they protect personal identifying information consistent with this policy and
        do not allow them to use such information for other purposes.
        We may, where permitted or required by law, provide personal identifying information to third parties
        (including credit bureaus or collection agencies) without your consent:
               To obtain payment for AT&T-offered products and services, enforce or apply our customer
               agreements, and/or protect our rights or property.
               To comply with court orders, subpoenas, or other legal or regulatory requirements.
               To prevent unlawful use of communications or other services, to assist in repairing network outages,
               and when a call is made to 911 from a customer phone and information regarding the caller’s location
               is transmitted to a public safety agency.
               To notify a responsible governmental entity if we reasonably believe that an emergency involving
               immediate danger of death or serious physical injury to any person requires or justifies disclosure
               without delay.
        A customer’s name and telephone number may also be transmitted and displayed on a Caller ID device
        unless the customer has elected to block such information. Caller ID Blocking does not prevent the display
        of the number when you dial certain business numbers, 911, 900 numbers or toll-free 800, 888, 877 or 866
        numbers.

Information included in our directories and directory assistance service
        We publish and distribute directories in print, on the Internet, and on CDs and/or other electronic media
        (some complimentary and some for a fee). These directories include limited personal identifying information
        about our customers - i.e., published customer names, addresses and telephone numbers - without
        restriction to their use. Our directories may also include information obtained from third parties. We also
        make that information available through directory assistance operators and through the Internet. For more
        information on controlling the disclosure of this information, see Obtaining non-published and non-listed
        numbers below.
        We are required by law to provide published customer names, addresses and telephone numbers (or non-
        published status) to unaffiliated directory publishers and directory assistance providers, over whom AT&T
        has no control, for their use in creating directories and offering directory assistance services.
        This directory information is not legally protected by copyrights and may be sorted, packaged, repackaged
        and made available again in different formats by anyone, including AT&T.

Obtaining non-published and non-listed numbers
        Except as described below, telephone listings of AT&T local telephone customers are made available in our
        directories and through directory assistance.
        When a customer subscribes to AT&T local telephone service, we offer the opportunity to request that the
        customer’s name, number, and address not be published in our directories or made available through our
        directory assistance.
              The names, numbers and addresses of customers who choose to have a "non-published" number will
              not be available in our directories or through our directory assistance. Likewise, we do not make non-
              published numbers available to others to include in directories or to provide directory assistance
              services.
              The names, numbers and addresses of customers who choose to have a "non-listed" number will not
              be available in AT&T directories, but the information will be publicly available through directory
              assistance and will be provided to unaffiliated directory assistance providers over whom AT&T
              exercises no control.
              There is a fee for customers who choose to have non-published or non-listed telephone numbers.
              Customers may choose to exclude partial or all address information from their listings.
              Customers in Nevada do not have the option of a non-listed number.
        For more information, contact an AT&T service representative.

Our "Do Not Call" lists
web.archive.org/web/20060618204925/http://www.att.com/privacy/policy/                                                3/6
5/19/2020
       Case                               AT&T:
              2:19-cv-08972-CBM-FFM Document    PrivacyFiled
                                             33-1       Policy:05/29/20
                                                               Privacy Notice Page 5 of 25 Page ID #:502

        We comply with all applicable laws and regulations regarding "Do Not Call" lists. These laws generally
        permit companies to contact their own customers even though such customers are listed on the federal
        and, in some instances, state "Do Not Call" lists.
        Residential consumers may request that they be removed from AT&T’s telemarketing lists at any time,
        including when an AT&T marketing and promotional call is received or by contacting an AT&T service
        representative.
        Where required by state laws and/or regulations, we also honor requests from business customers to be
        removed from our telemarketing lists.
        Cingular® Wireless maintains its own "Do Not Call" policy and lists. Please contact Cingular Wireless
        directly at 1-866-CINGULAR if you wish to be placed on its "Do Not Call" list.

Customer Proprietary Network Information
        In the normal course of providing telecommunications services to our customers, we collect and maintain
        certain customer proprietary network information, also known as "CPNI". Your CPNI includes the types of
        telecommunications services you currently purchase, how you use them and related billing information for
        those services. Your telephone number, name and address are not CPNI.
        Protecting the confidentiality of your CPNI is your right and our duty under federal law. We do not sell, trade
        or share your CPNI - including your calling records - with anyone outside of the AT&T family of companies
        or with anyone not authorized to represent us to offer our products or services, or to perform functions on
        our behalf except as may be required by law or authorized by you.
        As a general rule, we are permitted to use CPNI in our provision of telecommunications services you
        purchase, including billing and collections for those services. We are permitted to use or disclose CPNI to
        offer telecommunications services of the same type that you already purchase from us. We may also use or
        disclose your CPNI for legal or regulatory reasons such as a court order, to investigate fraud or to protect
        against the unlawful use of our telecommunications network and services and to protect other users.
        Click here for more information on the use of CPNI.

top

WHAT ONLINE INFORMATION WE COLLECT, HOW WE USE IT AND HOW YOU
CAN CONTROL ITS USE
Web usage information we collect and use
        When Web visitors access our Web sites we automatically receive certain "Web usage" information. For
        example, our Web servers automatically collect the visitor's IP address, the visitor's Web browser and
        operating system types, and the identity of the Web page from which the visitor's browser entered our Web
        site. In addition, primarily through the use of cookies or Web beacons, we may collect other Web usage
        information, such as the Web pages the browser visits on our Web sites, the amount of time spent on such
        Web pages and whether the browser re-visits our Web sites/pages.
        We use Web usage information to facilitate and enable the functioning of our Web sites and to expand and
        improve our Web visitors' online experience. We may also aggregate such Web usage information with other
        visitors' Web usage information to assess trends and better design, monitor and otherwise improve our Web
        sites, as well as to focus our marketing efforts.
        In some cases we may combine Web usage information related to your access to our Web sites with
        personal identifying information. We use the combined information to provide our customers and Web
        visitors with a better online experience by providing customized features and services and to market and
        provide advertising about goods and services that may be of particular interest. Once combined, the
        resulting data is protected as personal identifying information as described in this policy.

How we use cookies, Web beacons, etc.
        Cookies are alphanumeric identifiers that a Web server sends to your computer when you visit a Web site.
        Cookies can contain a variety of information, such as a simple count of how often you visit a Web site or
        information that allows us to customize our Web site for your use. Web beacons (also known as "clear gifs"
        or "one-pixel gifs") are small graphic images on a Web page or in an e-mail that allow us to monitor the
        activity on our Web sites or to make cookies more effective.
        We, or a third party acting on our behalf, may use "cookies" to tailor and improve the content we deliver to
        our Web visitors, to improve our Web sites by assessing which areas, features, and products are most
        popular, and to personalize our Web sites and make recommendations based on information, including
        product choices, a particular visitor has previously provided. For example, we may use a cookie to identify

web.archive.org/web/20060618204925/http://www.att.com/privacy/policy/                                               4/6
5/19/2020
       Case                               AT&T:
              2:19-cv-08972-CBM-FFM Document    PrivacyFiled
                                             33-1       Policy:05/29/20
                                                               Privacy Notice Page 6 of 25 Page ID #:503

        your state so we do not ask you to enter it more than once. We also use cookies to store user preferences,
        complete online order activity and keep track of transactions.
        We, or a third party acting on our behalf, may use Web beacons in certain of our Web pages and e-mails to
        gauge the effectiveness of our marketing campaigns and e-mail correspondence. For example, we may use
        Web beacons in our HTML-based e-mails to let us know which e-mails have been opened by the recipients.
        You can configure your Web browser to alert you when a Web site is attempting to send a cookie to your
        computer and allow you to accept or refuse the cookie. You can also set your browser to disable the
        capacity to receive cookies or you can delete cookies previously accepted. Some AT&T Web pages (and
        other Web pages) may not work correctly if you have cookies disabled.
        We may use advertising companies to deliver ads for AT&T-offered services and products on our Web sites
        or on third party Web sites. These Internet ads are often called "banner ads" and may contain third-party
        cookies or Web beacons that allow tracking of visitors' responses to our advertisements. Although these
        third parties may receive anonymous Web usage information about ad viewing on such Web sites, we
        prohibit them from using this information for any purpose other than to assist us in measuring the
        effectiveness of our ads.
        We may also accept third party advertisements on our Web sites. You should refer to the privacy policy of
        these advertisers for information regarding their use of cookies and collection of information. You can visit
        the Network Advertising Initiative Web site to opt out of certain network advertisers' cookies.

Our e-mail marketing practices
        We periodically send customers news and updates via e-mail regarding AT&T-offered services, products,
        and special promotions. Every marketing e-mail we send contains instructions and an opt-out link that will
        allow you to stop additional AT&T marketing e-mails based on line of business.
        We do not provide your e-mail address to third parties for the marketing of third-party products without
        your consent.

Our policy on online access by children
        AT&T Web sites are not designed to attract children under the age of 13. We do not target children for the
        collection of information online and do not knowingly collect personal identifying information from anyone
        under the age of 18.
        Ordering online products and services from AT&T is limited to adults (age 18 or over or as otherwise legally
        defined).
        We comply with all applicable laws and regulations, including the Children's Online Privacy Protection Act
        (COPPA), which requires the consent of a parent or guardian for the collection of personally identifiable
        information from children under 13.

Linking to other sites
        Our Web sites may provide links to third party sites. We are not responsible for the privacy, security or
        content of such sites. If you are asked to provide information on one of these Web sites, we encourage you
        carefully to review their privacy policy before sharing your information.

Online privacy education
        We care about the privacy of our customers and Web visitors and strive to provide you with relevant
        information to help you learn how better to protect your privacy and security while online. Please visit the
        AT&T Internet Safety Web site and the AT&T Worldnet Security Center.

top

HOW WE PROTECT YOUR INFORMATION
        All AT&T employees are subject to the AT&T Code of Business Conduct and certain state-mandated codes of
        conduct. The AT&T Code requires all our employees to follow every law, rule, regulation, court and/or
        commission order that applies to our business at all times. In addition, the Code specifically requires
        compliance with legal requirements and company policies related to the privacy of communications and the
        security and privacy of customer records. Employees who fail to meet any of the standards embodied in the
        Code of Business Conduct may be subject to disciplinary action, up to and including dismissal.
        We employ security measures designed to protect against unauthorized access to or unauthorized
        alteration, disclosure or destruction of data, including personal identifying information. We have
        implemented technology and security features and strict policy guidelines to safeguard the privacy of your

web.archive.org/web/20060618204925/http://www.att.com/privacy/policy/                                                  5/6
5/19/2020
       Case                               AT&T:
              2:19-cv-08972-CBM-FFM Document    PrivacyFiled
                                             33-1       Policy:05/29/20
                                                               Privacy Notice Page 7 of 25 Page ID #:504

        personal identifying information, and we will continue to enhance our security procedures as new
        technology becomes available. For example:
              We maintain and protect the security of our servers and we typically require user names and
              passwords to access sensitive data.
              We use industry standard encryption methods to protect your data transmission unless you authorize
              unencrypted transmission.
              We limit access to personal identifying information to those employees, contractors, and agents who
              need access to such information to operate, develop, or improve our services and products.
        If we determine that a security breach has occurred and that such breach creates a risk of identity theft or
        service disruption, we will make reasonable attempts to notify you.

top

PRIVACY POLICY UPDATES
        This privacy policy supersedes and replaces all previously posted privacy policies.
        We want you to be aware of the information we collect, how we use it and under what circumstances, if
        any, we disclose it. We reserve the right to update this privacy policy to reflect any changes we make in
        order to continue to serve the best interests of our customers and Web visitors and will timely post those
        changes. If we make a material change to this privacy policy, we will post a prominent notice on our Web
        sites.
        If we intend, however, to use personal identifying information in a manner materially different from that
        stated at the time of collection, we will attempt to notify you at least 30 days in advance using an address
        or e-mail address, if you have provided one, and by posting a prominent notice on our Web sites, and you
        will be given a choice as to whether or not we use your information in this different manner.
        Please periodically check our Web sites for changes to this privacy policy.

top

CONTACTING US: QUESTIONS, COMMENTS, CONCERNS
        AT&T honors requests from customers and Web visitors to review their personal identifying information that
        we maintain in reasonably retrievable form and we will gladly correct any such information that is
        inaccurate. You may verify that appropriate corrections have been made. Please contact an AT&T service
        representative.
        If you are receiving unwanted e-mails at or from an SBC Yahoo! e-mail address (e.g., @sbcglobal.net,
        @yahoo.com) please visit the AT&T Yahoo! Anti-Spam Resource Center. For AT&T Worldnet unwanted e-
        mails, please visit the AT&T Worldnet Spam Center.
        We are happy to address any concerns you may have about our privacy practices and policies. You may e-
        mail us at privacypolicy@att.com or write to us at AT&T Privacy Policy, 175 E. Houston St., San Antonio, TX
        78205.
        AT&T is a TRUSTe licensee. TRUSTe is an independent, non-profit organization whose mission is to build
        user’s trust and confidence in the Internet by promoting the use of fair information practices. Because AT&T
        wants to demonstrate its commitment to your privacy, it has agreed to disclose its information practices
        and have its privacy practices reviewed for compliance by TRUSTe. The TRUSTe program covers only
        information collected through AT&T Web sites, and does not cover information that may be collected
        through software downloaded from such sites.
        If you have questions or concerns regarding this policy, you should first contact us via e-mail at
        privacypolicy@att.com. If you do not receive acknowledgment of your inquiry or your inquiry is not
        satisfactorily addressed, you should then contact TRUSTe through the TRUSTe Watchdog Dispute Resolution
        Process and TRUSTe will serve as a liaison to resolve your concerns.

top

Terms & Conditions Privacy Policy (Updated 06-16-2006)              Contact Us
© 2006 AT&T Knowledge Ventures. All rights reserved.
Hosted by AT&T.




web.archive.org/web/20060618204925/http://www.att.com/privacy/policy/                                                  6/6
Case 2:19-cv-08972-CBM-FFM Document 33-1 Filed 05/29/20 Page 8 of 25 Page ID #:505




     EXHIBIT A-1
5/29/2020
       Case                               Full Privacy
               2:19-cv-08972-CBM-FFM Document   33-1Policy | Privacy
                                                       Filed         Policy | AT&T
                                                                 05/29/20        Page 9 of 25 Page ID #:506




               About Our Privacy Policy
               Whenever you do something like buy one of our products, watch a show or download an app, information is created. Because
               we know your privacy is important, we have a Privacy Policy to explain how we collect, use and protect that information.
               There’s a quick summary below, and the actual policy is written in an easy to understand “Frequently Asked Questions”
               (FAQ) format (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms). We want to simplify this
               explanation, so you can make informed choices about your privacy, and then spend the rest of your time enjoying our products
               and services.



               Effective May 2, 2017




               A Quick Summary of Our Privacy Policy
               Our Privacy Policy applies to your use of all products, services and websites offered by AT&T and our AT&T affiliates, such as
               DIRECTV, unless they have a different privacy policy. Because some apps, including some AT&T and DTV branded apps,
               require additional information, or use information in different ways, they may have their own privacy policies and/or terms and
               conditions. These apps may also offer you additional choices for managing your personal information.

               Back to Top

               Our privacy commitments

                   We don’t sell your Personal Information to anyone for any purpose. Period.
                   We keep your Personal Information in our business records while you are a customer, or until it is no longer needed for
                   business, tax or legal purposes.
                   We will keep your information safe using encryption or other appropriate security controls.

               Back to Top

               Here’s some of the information we collect:

                   Account Information includes your name, address, telephone number, e-mail address, service-related details such as
                   payment data, security codes, service history and other information like that;
                   Network Performance & Usage Information tells us how you use our networks, our products and our services, and how
                   well our equipment and networks are performing;
                   Web Browsing & Wireless Application Information tells us about the websites you visit and the mobile applications you
                   use on our networks;
                   Location Information tells us where your wireless device is located, as well as your ZIP-code and street address;
                   TV Viewing Information tells us about which programs you watch and record and similar information about how you use
                   our video services and applications.

               Back to Top

               Here are the three basic ways we collect it:

                   We get information from you when you do things like make a purchase from us;
                   We collect it from how you use our products and services;
                   We obtain information from other sources, like credit agencies, marketing companies, and other service providers.

               Back to Top

               Here are just some of the ways we use it. To:

                   Provide services and improve your customer experience;

https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                         1/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document    Full Privacy Policy |Filed
                                                               33-1       Privacy05/29/20
                                                                                 Policy | AT&T Page 10 of 25 Page ID
                   Send you bills for your services;          #:507
                   Respond to your questions;
                   Address network integrity, help in fraud prevention and network and device security issues;
                   Do research and analysis to maintain, protect, develop and improve our networks and services;
                   Let you know about service updates, content, offers and promotions that may be of interest to you;
                   Improve entertainment options;
                   Deliver Relevant Advertising;
                   Create External Marketing & Analytics Reports;
                   Assist in the prevention and investigation of illegal activities and violations of our Terms of Service or Acceptable Use
                   Policies.

               Back to Top

               Some examples of who we share your Personal Information with:

                   Across our companies to give you the best customer experience and to help you get everything we have to offer.
                   Other, non-AT&T companies that perform services on our behalf only as needed for them to perform those services.
                   We require them to protect your information consistent with our Policy.
                   With other companies and entities, to:
                      Respond to 911 requests and other emergencies or exigencies;
                      Comply with court orders and other legal process;
                      Assist with identity verification, and preventing fraud and identity theft;
                      Enforce our agreements and property rights;
                      and Obtain payment for products and services including the transfer or sale of delinquent accounts to third parties for
                      collection

               Back to Top

               Understanding Personal, Anonymous & Aggregate Information

                   What is Personal Information? Information that identifies or reasonably can be used to identify you.
                   What is Anonymous Information? This is information that doesn’t identify you and can't reasonably be used to identify you
                   specifically.
                   What is Aggregate Information? We take a whole bunch of people’s data and combine it into anonymous groups or
                   categories.
                   How do we use this information? We use and share this information in many ways including research, analysis, retail
                   marketing, and Relevant Advertising. This data is also included in External Marketing & Analytics Reports.
                   Want to learn more? Go here (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#aggregate).

               Back to Top

               Our Online Privacy Policy for Children

                   We want you to know that we don't knowingly collect personally identifying information from anyone under the age of 13
                   unless we first obtain permission from the child's parent or legal guardian.

               Back to Top

               Your Choices & Controls

                   For information about children’s safety and parental controls, view our AT&T Smart Controls and DIRECTV Parental
                   Controls (https://web.archive.org/web/20180519020538/https://www.att.com/shop/wireless/smartcontrols.html).
                   You have choices about certain types of advertising you get from us;
                   You can control whether your anonymous information is used in our External Marketing & Analytics Reports;
                   You can choose whether to receive marketing calls, e-mails or text messages or certain other communications from us;
                   You have a choice about how we use your Customer Proprietary Network Information.

               Back to Top.

               Visit our Privacy Policy (/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy) for more
               information.

                   Definitions (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#definitions)
                   Scope of this Policy (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#scope)



https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                        2/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document             Full Privacy Policy |Filed
                                                                        33-1       Privacy05/29/20
                                                                                          Policy | AT&T Page 11 of 25 Page ID
                                                                       #:508
                   The Information We Collect, How We Collect It, And How   We Use It
                   (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#collect)
                   Information Sharing (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#sharing)
                   Online Activity Tracking and Advertising
                   (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#tracking)
                   Location Information (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#location)
                   Aggregate and Anonymous Information
                   (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#aggregate)
                   External Marketing & Analytics Reports
                   (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#analytics)
                   Online Privacy Policy for Children (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#children)
                   Data Protection & Security (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#protection)
                   Changes (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#changes)
                   Choices & Controls (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#controls)
                   How to Contact Us (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#contact)



               Your California Privacy Rights
               California Civil Code Section 1798.83 entitles California customers to request information concerning whether a business has
               disclosed Personal Information to any third parties for their direct marketing purposes. As stated in this Privacy Policy, we will
               not sell your Personal Information to other companies and we will not share it with other companies for them to use for their
               own marketing purposes without your consent.

               California Web Site Data Collection & "Do Not Track" Notices

               Web Site Data Collection: We do not knowingly allow other parties to collect personally identifiable information about your
               online activities over time and across third-party web sites when you use our websites and services. We provide information
               about the opt-out choices available to customers, and the opt-out choices provided by certain third-party website and mobile
               application analytics companies we use here
               (/web/20180519020538/http://about.att.com/sites/privacy_policy/rights_choices).

               "Do Not Track" Notice: Because the providers of "do not track" and similar signals do not yet operate according to common,
               industry-accepted standards, we currently do not respond to those signals. For more information on Do Not Track, please visit
               www.allaboutdnt.com (https://web.archive.org/web/20180519020538/http://www.allaboutdnt.com/).

               California customers who wish to request further information about our compliance with these requirements, or have questions
               or concerns about our privacy practices and policies may contact us at privacypolicy@att.com
               (https://web.archive.org/web/20180519020538/mailto:privacypolicy@att.com), or write to us at AT&T Privacy Policy, Chief
               Privacy Office, 208 S. Akard, Room 1033, Dallas, TX 75202.

               Back to top




               AT&T Privacy Policy FAQ
               Our AT&T Privacy Policy in easy to understand, FAQ format.

               We understand that everyone thinks that privacy policies are long, complicated and difficult to understand. So we're going to
               try to make this as simple as possible.

               What is the purpose of AT&T’s Privacy Policy? Whenever you do something like buy or use one of our products or services
               or visit our websites, information is created. Because we know privacy is important to you, we have the AT&T Privacy Policy to
               explain how we collect, use, protect, and share that created information. Thus, the main purpose of the Policy is to help you
               understand our relationship and how we are able to deliver and improve the services we offer.

               How should this Policy be used? We encourage you to read the whole policy so you will understand fully our relationship.
               To find specific information, here is an outline of where you will find answers to your questions about key topics:

               Visit these links for more information.

                   Definitions
                   Scope of this Policy
                   The Information We Collect, How We Collect It, And How We Use It

https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                            3/17
5/29/2020 Case                              Full Privacy
                   2:19-cv-08972-CBM-FFM Document        Policy |Filed
                                                      33-1       Privacy05/29/20
                                                                        Policy | AT&T Page 12 of 25 Page ID
                   Information Sharing               #:509
                   Online Activity Tracking and Advertising
                   Location Information
                   Aggregate and Anonymous Information
                   External Marketing & Analytics Reports
                   Online Privacy Policy for Children
                   Data Protection & Security
                   Changes
                   Choices & Controls
                   How to Contact Us

               Definitions

               Let's start with what we mean when we say:

               Aggregate Information: We combine individual information into anonymous groups of customers or users. One way to think
               of it is in terms of a survey or opinion poll. Aggregate information would tell you that 80 percent of the people voted for a
               candidate, but not who actually voted. These groups are large enough to reasonably prevent individuals from being identified.

               Anonymous Information: Information that doesn't directly identify and can't reasonably be used to identify an individual
               customer or user.

               AT&T: Throughout this Policy, references to “AT&T,” “we,” “us,” and “our” include the family of AT&T companies around the
               world except affiliates or applications with a separate privacy policy.

               Customer: Anyone who purchases or uses our products or services. When a customer purchases retail products or services
               for use by others, like a family account, those family members also are customers.

               Mobile Application: A software application that runs on smartphones, tablet computers or other mobile devices and that
               allows users to access a variety of services and information.

               Personal Information: Information that directly identifies or reasonably can be used to figure out the identity of a customer or
               user, such as your name, address, phone number and e-mail address. Personal Information does not include published listing
               information.

               Relevant Advertising: Creates aggregate audience segments based on non-personally identifiable information about
               customers (like age, ethnicity, income range, a particular geographic area, and their interests) to serve advertising that is more
               likely to be useful to those audience segments. "Online behavioral advertising" is one type of Relevant Advertising. It uses
               interest categories based on the websites visited by people who are not personally identified to deliver advertising online.

               Third-Party Services: Services from third-party service providers other than AT&T, such as banks or roadside assistance
               companies.

               User: Anyone who visits our websites or uses our mobile applications.

               Website: And other terms like "Internet site," "site" and "web page" all mean the same thing, namely any page or location on
               the Internet, no matter what device (cell phone, tablet, laptop, PC, etc.) or protocol (http, WAP, ftp or other) is used to access
               the page or location.

               Back to Top.

               Questions about the Scope of this Policy

               1. To whom does the Policy apply?

               This Privacy Policy applies to customers and users of AT&T products and services, except customers and users of products or
               services provided by an affiliate or an application with a different privacy policy.

               2. What does this Policy cover?

               This Privacy Policy covers our practices regarding the information we collect about our customers and users (how we collect it
               and how we use it). Use of our products and services, as well as visits to our websites, are subject to this Privacy Policy.

               3. Do you have any Privacy Policies other than this one?




https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                            4/17
5/29/2020 Case    2:19-cv-08972-CBM-FFM Document                 Full Privacy Policy |Filed
                                                                           33-1       Privacy05/29/20
                                                                                               Policy | AT&T Page 13 of 25 Page ID
               Yes. Some AT&T affiliates or applications may have separate#:510
                                                                            privacy policies that describe how they collect, use and share
               information they collect from their customers and users. When we share Personal Information with those affiliates or combine
               it with information from those applications we protect it in a way consistent with this Privacy Policy.

               Additionally, some of our applications may have terms and conditions that describe other privacy commitments or choices in
               addition to those in this Privacy Policy.

               Some areas outside the United States require us to work a little differently. In that case, we may adopt separate privacy
               policies as necessary to reflect the requirements of applicable local laws.

               The Joint AT&T EchoStar Privacy Policy for AT&T|DISH Network Customer Account Information remains in effect for
               AT&T|DISH subscribers.

               4. What about my family members and other users of my AT&T account? Does this Policy apply to them?

               Yes. You're responsible for making sure all family members or other users under your account understand and agree to this
               Policy. Get everyone together and talk about it. Or, send it by e-mail to make sure they're on board. Hang it on the fridge. Up
               to you, just share it!

               5. When is information not covered by this Policy?

               If you purchase or use the products or services of an AT&T affiliate that has a different privacy policy than this one, that
               privacy policy will apply.

               Additionally, this Privacy Policy does not apply any time you give information to companies other than AT&T. Some examples
               are:

                   When you use a non-AT&T Wi-Fi service;
                   When you download applications or make purchases from other companies while using our Internet or wireless services;
                   When you go to a non-AT&T website from one of our websites or applications (by clicking on a link or an advertisement, for
                   example);
                   When you give your information to another company through a website co-branded by AT&T but controlled by the other
                   company;
                   If you use public forums - such as social networking services, Internet bulletin boards, chat rooms, or blogs - the
                   information is publicly available, and we cannot prevent distribution and use of that information by other parties;
                   Information about your location, usage and the numbers you dial when you're out and about and roaming on the network
                   of another company;
                   When you purchase or use non-AT&T products (such as wireless devices, internet browsers and mobile applications) in
                   combination with our services;
                   When we license our brand to other companies for their use in marketing and selling certain non-AT&T products and
                   services, information you give those companies is not covered by this Policy.

               6. Can my information be covered by this Policy and other privacy policies at the same time?

               Yes, that can happen. For example:

               Sometimes we will work with other, unaffiliated companies to provide a service. In that case your information may be subject
               to this Policy and that of the other company. For example, you purchase one of our products or services from a retailer like
               Best Buy or Amazon.com, any information you provide to them may be subject to both their policy and ours.

               If you connect to our Wi-Fi service through another network, such as one provided in a hotel, airport or other venue, any
               information collected from your use of that network could be subject to either the AT&T Privacy Policy or the venue policy, and
               sometimes both. The same thing applies if you connect to our network through your employer's corporate network, or any
               network operated by a non-AT&T company.

               We think it's a great idea to take a look at the privacy policies of any companies you do business with to learn how they use
               your information.

               7. What about business customers?

               We may have written product or service agreements with our business customers that contain specific provisions about
               confidentiality, security or handling of information. When one of these agreements differs from or conflicts with this Policy, the
               terms of those agreements will apply. In all other instances, the terms of this Policy apply.

               Back to Top.


https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                            5/17
5/29/2020 Case   2:19-cv-08972-CBM-FFM Document        Full Privacy Policy |Filed
                                                                 33-1       Privacy05/29/20
                                                                                   Policy | AT&T Page 14 of 25 Page ID
               Questions About The Information We Collect, How  #:511
                                                                  We Collect It, And How We Use It

               1. What information do you collect?

               We may collect different types of information based on your use of our products and services and on our business relationship
               with you.

                   Account Information:
                       Contact Information that allows us to communicate with you. We get this information when you order or register for
                       our services. This would include information like your name, address, telephone number and e-mail address.
                       Billing Information related to your financial relationship with us, such as the services we provide to you, the telephone
                       numbers you call and text, your payment history, your credit history, your credit card numbers, Social Security number,
                       security codes and your service history.
                   Technical & Usage Information related to the services we provide to you, including information about how you use our
                   networks, services, products or websites. Some examples include:
                       Equipment Information that identifies the equipment on our networks, such as equipment type, device identifiers,
                       device status, serial numbers, settings, configuration and software.
                       Network Performance & Usage Information about the operation of the equipment, services and applications you use
                       on our networks. Examples of this might include wireless device location, the number of text messages sent and
                       received, voice minutes used, calling and texting records, bandwidth used, and resources you use when uploading,
                       downloading or streaming data to and from the Internet. We also collect information like transmission rates and delays,
                       data associated with remote monitoring services and security characteristics.
                           Some Network Performance & Usage Information and some Billing Information is Customer Proprietary Network
                           Information or "CPNI." Unique rules apply to CPNI. Go here
                           (/web/20180519020538/http://about.att.com/sites/privacy_policy/rights_choices#cpni) to learn more about
                           what it is, how we use it and the choice you can make about that use.
                       Web Browsing & Mobile Application Information such as IP addresses, URLs, data transmission rates and delays.
                       We also learn about the pages you visit, the time you spend, the links or advertisements you see and follow, the search
                       terms you enter, how often you open an application, how long you spend using the app and other similar information.
                   Location Information includes your ZIP-code and street address, as well as the whereabouts of your wireless device.
                   Location information is generated when your device communicates with cell towers, Wi-Fi routers or access points and/or
                   with other technologies, including the satellites that comprise the Global Positioning System.
                   TV Viewing Information is generated by your use of any of our satellite or IPTV (U-verse) services. These services may
                   include video on demand, pay per view, DVR services, applications to watch your TV on the go for tablet or smartphone
                   (such as the TV Everywhere app) and similar AT&T services and products, including the programs and channels you and
                   those in your household watch and record, the times you watch and how long you watch. It also includes information like
                   the interactive channels and games provided by U-verse or DIRECTV. We also collect information related to your use and
                   interaction with the equipment in your home, including the TV receivers, set top boxes, remotes and other devices you may
                   use to access our services.

               2. How Do You Collect Information?

               In three basic ways:

                   You Give It To Us when you make a purchase or set up an account with us;
                   We Automatically Collect Information when you use our networks, products and services. For example, we use network
                   tools to collect your call records; we collect wireless device location from our networks and from your device; and we also
                   use cookies (/web/20180519020538/http://about.att.com/sites/privacy_policy/cookies_and_other_technologies),
                   web server logs and other technologies.
                   We Obtain Information from Outside Sources like credit reports, marketing mailing lists, and commercially available
                   geographic and demographic information along with other publicly available information, such as public posts to social
                   networking sites.

               3. How Do You Use This Information?

               We use your information to improve your experience and to make our business stronger. Some examples include:

                   Providing and managing your services, responding to your questions and addressing problems;
                   Delivering customized content, or advertising, such as personalized offers for products and services that may be of interest
                   to you;
                   Communicating service updates, offers and promotions;
                   Protecting network integrity and security, ensuring quality control, optimizing capacity and preventing misuse;
                   Network enhancement planning, engineering and technical support;
                   Conducting research and analysis for maintaining, protecting and developing our networks and our services;
                   Preventing illegal activities, suspected fraud, and potential threats to our networks and our customers’ networks;
https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                           6/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document                    Full Privacy Policy |Filed
                                                                               33-1       Privacy05/29/20
                                                                                                   Policy | AT&T Page 15 of 25 Page ID
                                                                              #:512
                   Investigating violations of our Terms of Service, Acceptable   Use Policies, or other service conditions or restrictions; and
                   Protecting the safety of any person.

               4. Do you use the information I store using one of your cloud services?

               We only use it to provide you with that service, unless we first get your permission to use it for something different.

               Back to Top

               Questions About Information Sharing

               1. Do you provide information for phone books and Caller ID?

               Yes and No.

               Yes, we share the names, addresses and telephone numbers of our wireline telephone and U-verse Voice customers with
               businesses that publish directories and provide directory assistance services. We are required by law to do that. You may
               contact us (https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#contact) and
               we honor your request for non-published or non-listed phone numbers. Once we provide published listing information to those
               businesses, they may use, sort, package, repackage and make it available again in different formats to anyone.

               Yes, we also provide wireline and wireless calling name and number information for CallerID, and related services like Call
               Trace, which allow a person receiving a call to obtain the name and number of the party calling them.

               No, we do not give listing information for wireless numbers to phone book publishers or directory assistance services without
               your permission.

               2. Do you share my Personal Information internally?

               Yes. Our products and services are developed, managed, marketed and sold by a variety of our affiliated companies. We may
               share Personal Information internally, including with affiliated companies that may have different privacy policies. When we do
               this we require the affiliated company or companies to protect the Personal Information in a way consistent with this Privacy
               Policy. We may also combine Personal Information with data derived from an application that has a different privacy policy.
               When we do that, this Privacy Policy applies to the combined data set. Sharing information in these ways helps us offer you
               the high quality, seamless and innovative range of products you have come to expect from us. Some of these include:

                   Wireless voice, data, Internet, home security, automation and remote monitoring services provided by AT&T Mobility and
                   AT&T Digital Life; and
                   The suite of satellite and IPTV services, Voice and High Speed Internet Access services offered by our companies.

               If one of our subsidiaries does not operate under the AT&T brand, information sharing with that subsidiary is handled as
               though it is a non-AT&T company.

               3. Do you share my Personal Information with other non-AT&T companies for them to market to me?

               We will only share your Personal Information with other non-AT&T companies for them to use for the marketing of their own
               products and services when we have your consent.

               4. Are there any other times when you might provide my Personal Information to other non-AT&T companies or
                  entities?

               Yes. We share your Personal Information with other, non-AT&T companies that perform services for us, like processing your
               bill. Because we take our responsibility to safeguard your Personal Information seriously, we do not allow those companies to
               use it for any purpose other than to perform those services, and we require them to protect it in a way consistent with this
               Privacy Policy. Companies that perform these services may be located outside the United States or the jurisdiction where you
               reside. If your Personal Information is shared with these companies, it could be accessible to government authorities
               according to the laws that govern those jurisdictions. There are also occasions when we provide Personal Information to other
               non-AT&T companies or other entities, such as government agencies, credit bureaus and collection agencies, without your
               consent. Some examples include sharing to:

                   Comply with court orders, subpoenas, lawful discovery requests and other legal or regulatory requirements, and to enforce
                   our legal rights or defend against legal claims;
                   Obtain payment or make refunds for products and services that appear on your AT&T billing statements, including the
                   transfer or sale of delinquent accounts or refund obligations to third parties for collection or payment.
                   Enforce our agreements and protect our rights or property;
                   Assist with identity verification and e-mail address validation;

https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                           7/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document                  Full Privacy  Policy |Filed
                                                                              33-1       Privacy05/29/20
                                                                                                 Policy | AT&T Page 16 of 25 Page ID
                                                                            #:513
                   Respond to lawful requests by public authorities, including to meet national security or law enforcement requirements;
                   Notify, respond or provide information (including location information) to a responsible governmental entity in emergency or
                   exigent circumstances or in situations involving immediate danger of death or serious physical injury; and
                   Notify the National Center for Missing and Exploited Children of information concerning child pornography of which we
                   become aware through the provision of our services.

               5. Do you share my personally identifiable TV Viewing Information with other, non-AT&T companies?

               We don't share your personally identifiable TV Viewing Information with other non-AT&T companies for them to use for the
               marketing of their own products and services without your consent. We are required to notify you about the special
               requirements we must follow when it comes to sharing your personally identifiable TV Viewing Information in response to a
               Court Order:

               Notice Regarding Disclosure of Personally Identifiable Information of Satellite and IPTV Subscribers in Response to
               A Court Order

                   In the case of a court order obtained by a non-governmental entity, we are authorized to disclose personally identifiable
                   information collected from TV subscribers as a result of the subscriber's use of TV service only after providing prior notice
                   to the subscriber.
                   In the case of a court order obtained by a governmental entity, we are authorized to disclose personally identifiable
                   information collected from TV subscribers as a result of the subscriber's use of TV service only if, in the court proceeding
                   relevant to the order:
                       The governmental entity offers clear and convincing evidence that the subject of the information is reasonably
                       suspected of engaging in criminal activity and that the information sought would be material evidence in the case; and
                       The subject of the information has an opportunity to appear and contest the governmental entity's claim; and
                       We have provided notice to the subscriber as required by applicable state law.

               Back to Top

               Questions About My Information and Advertising

               1. Do you use my information to send me advertising?

               Yes. We may use information like the preferences you have expressed and interests you have demonstrated on our websites,
               in our stores and through use of our products and services, to provide you with marketing information and advertisements for
               our products and services. Those ads may be delivered on our websites and mobile applications. This is called "first party"
               advertising. It is part of our service relationship and you are not able to opt-out from this type of advertising.

               We or our advertising partners may use anonymous information gathered through cookies and similar technologies
               (/web/20180519020538/http://about.att.com/sites/privacy_policy/cookies_and_other_technologies), as well as other
               anonymous and aggregate information that either of us may have to help us tailor the ads you see on non-AT&T sites. For
               example, if you see an ad from us on a non-AT&T sports-related website, you may later receive an ad for sporting equipment
               delivered by us on a different website. This is called Online Behavioral Advertising, which is a type of Relevant Advertising.

               2. Do you use my information for other types of Relevant Advertising?

               Yes. We may also use information we get through your use of our products and services, from our advertising partners, and
               information like your age and gender to deliver Relevant Advertising that is not Online Behavioral Advertising. We combine
               your anonymous information with that of other users into aggregate "audience segments". These segments are based on
               particular interests and/or factual characteristics that everyone in that audience segment is likely to share. We might use that
               information to send you advertisements that are relevant to those interests or characteristics. We are careful to only use non-
               personally identifiable information to create Relevant Advertising with aggregate audience segments that are large enough
               that you can't be identified individually.

               In some cases you may agree to participate in advertising offers or programs through loyalty programs, when you download a
               mobile app, or other similar programs. In those cases, you will be told about the advertising program when you sign up. For
               more information about those advertising programs, please consult the terms, conditions, and policies of the specific
               application or loyalty programs you are interested in or have joined.

               3. Do you use the location of my device for advertising purposes?

               Yes. We use information about the locations you visit in order to create combined wireless location interest characteristics that
               can be used to provide Relevant Advertising to you and others like you.




https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                           8/17
5/29/2020 Case    2:19-cv-08972-CBM-FFM Document                      Full Privacy Policy |Filed
                                                                                33-1       Privacy05/29/20
                                                                                                  Policy | AT&T Page 17 of 25 Page ID
                                                                               #:514 People who live in a particular geographic area (a city,
               Location characteristics are types of locations - like "movie theaters".
               ZIP-code or ZIP+ 4 code, for example) might appear to have a high interest in movies, thanks to collective information that
               shows wireless devices from that area are often located in the vicinity of movie theaters. We might create a "movies
               characteristic" for that area, and deliver movie ads to the people who live there.

               We may associate your wireless device with a particular geographic area, such as a city, ZIP-code, or ZIP + 4 code, based on
               your billing address or the cell towers you connect with most frequently.

               In addition to other privacy protections, the process we use to create our audience segment includes a requirement that the
               ZIP + 4 or other geographic area to which a wireless location is assigned must contain a minimum of 25 households. ZIP + 4
               codes with less than 25 households are combined with other ZIP + 4 codes to satisfy this requirement.

               4. What's in it for me?

               Just like the name says, you get advertising that's more relevant to your interests. For example, if a particular audience
               segment, like adults between the ages of 21 and 25 with a certain income range, has demonstrated a greater interest in
               movies than other segments, we might send them a movie ad for a movie geared toward young adults. This is just one way
               we deliver content that's more relevant.

               5. How do you use information about the programs I watch on TV to advertise to me?

               We combine information about the shows that our customers are watching with their common interests to help us figure out
               what types of advertising they might be interested in seeing.

               It sometimes works like this: We look at the group of people watching a particular show. We identify common characteristics
               within that group. We use those characteristics to identify and deliver advertising that might be most relevant to watchers of
               that TV show. We might also deliver that same advertising during shows that appear to have similar audiences.

               6. Do I ever have a chance to tell you what I'm personally interested in?

               Yes. With some programs offered or powered by AT&T you can sign up to receive text-message offers from businesses that
               are near your current location and match the interests you've selected. You can change your mind at any time and stop
               participating in these programs.

               7. What information do you provide to advertisers?

               We may provide reports to advertisers and other business customers about the success of its advertising campaigns. Those
               reports contain aggregate information about the number of times a particular ad was viewed, when it was viewed, whether it
               was viewed on a TV, a mobile device or a computer, demographics associated with the viewing audience and other similar
               information. Your anonymous information will not be included in aggregate reports about the success of Relevant Advertising
               campaigns if you have opted-out of Relevant Advertising delivered by AT&T.

               Back to Top

               Questions About Location Information

               1. What is location information?

               Exactly what it sounds like! It includes your ZIP-code and street address, as well as the whereabouts of your wireless device.

               2. How is it used?

               We use it in all kinds of ways, here are some examples:

                   We Provide Wireless Voice and Data Services: We monitor, collect and use wireless location information, together with
                   other information we get from our network and your wireless device, to maintain and improve our network. We also might
                   use location information with your consent to provide you with a customized experience. For example, when you dial 411
                   Directory Assistance for a business telephone number, we might use your wireless location information to return the
                   number of the business location closest to you.
                   Location Based Services (LBS): Your device can be used to access a ton of services based on location. We offer these
                   services via applications that have been pre-loaded or downloaded by you on your device. LBS also may be provided via
                   text message or other functionality. We’ll give you prior notice and ask for your consent when your location is used or
                   shared. The form of consent may vary, but will be appropriate for the type of LBS you use.
                   LBS from other providers: With your consent (to us or the other company) we also may enable LBS from other
                   companies by providing location information to their developers or location service providers.
                   We use it for Advertising

https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                        9/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document              Full Privacy Policy |Filed
                                                                         33-1       Privacy05/29/20
                                                                                           Policy | AT&T Page 18 of 25 Page ID
               3. How accurate is wireless location information?        #:515
               It depends on the technology we're using. For example, we can locate your device based on the cell tower that's serving you.
               The range could be up to 1,000 meters in any direction from the tower in urban areas, and up to 10,000 meters in rural areas.
               Wi-Fi networks provide more accurate location information, associating you with the place where the network is located - like a
               coffee shop - or to an area within or around that place.

               Services such as 411, 911, a "friend locator" application or a navigation/mapping application, require more precise information.
               So for those we develop a more precise estimate of location by associating the serving cell tower ID with other information,
               like the latitude and longitude of the tower, radio frequency parameters, GPS information and timing differences in radio
               signals. Depending on a variety of factors, those methods may estimate the location of your device to within 30 to 1000
               meters.

               4. Are you the only ones who can locate my wireless device?

               Other companies may also be able to locate your device. For example, your handset manufacturer and your operating system
               provider may be able to locate your device. If you download mobile applications, those apps may be able to obtain your
               location directly from your handset or the operating system. Mobile applications that give you access to your employer's
               network may also give your employer the ability to locate your device.

               We urge you to review policies of all providers.

               Back to Top

               Questions About Aggregate and Anonymous Information

               1. Where do you get anonymous information?

               Sometimes we'll collect information about how you use our products using cookies and other similar technologies
               (/web/20180519020538/http://about.att.com/sites/privacy_policy/cookies_and_other_technologies). This information
               doesn't include your Personal Information and is considered anonymous.

               When we collect information that identifies you personally, we may anonymize it for certain purposes. We remove data fields
               (such as name, address and telephone number) that can reasonably be used to identify you. We also use a variety of
               statistical techniques and operational controls to anonymize data. Anonymizing information is one of the tools we use to
               protect your privacy.

               2. Tell me more about aggregate information.

               Aggregate information is a form of anonymous information. We combine data that meet certain criteria into anonymous
               groups. For example, we might want to compare how customers in Beverly Hills, CA (or any city, county or ZIP-code) use their
               cell phones to how customers in Boulder, CO use their cell phones. In order to do that, we would combine customer data in
               each of the geographies into anonymous groups and look at all that aggregate data to understand how the two groups are
               different or similar.

               3. Do you share anonymous or aggregate information?

               Yes, we may share this information with other companies and entities for specific uses, which may include:

                   Universities, laboratories, think tanks and other entities that conduct networking, social, behavioral, environmental and
                   other types of scientific research, for the purpose of creating fundamental new knowledge;
                   Municipalities, government or other entities that may use this data for purposes such as municipal and transportation
                   planning, and emergency and disaster response coordination.

               We share this information in external reports like our External Marketing & Analytics Reports and Metric Reports.

               Back to Top

               Questions About External Marketing & Analytics Reports

               1. Tell me more about the External Marketing & Analytics Program.

               We use aggregate information to create External Marketing & Analytics Reports that we may sell to other companies for their
               own marketing, advertising or other similar uses.




https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                          10/17
5/29/2020 Case    2:19-cv-08972-CBM-FFM Document                 Full Privacy Policy |Filed
                                                                           33-1       Privacy05/29/20
                                                                                             Policy | AT&T Page 19 of 25 Page ID
                                                                          #:516
               These reports may be a combination of information from wireless and Wi-Fi locations, TV Viewing, calling and texting records,
               website browsing and mobile application usage and other information we have about you and other customers. You have a
               choice about whether your anonymous information is included in the reports that we sell or provide to other companies.

               Some examples of External Marketing & Analytics Reports include:

                   Reports for retail businesses that show the number of wireless devices in or near their store locations by time of day and
                   day of the week, together with demographic characteristics or other information about the users (such as device type, age
                   or gender) in those groups.
                   Reports that combine anonymous TV Viewing behaviors with other aggregate information we may have about our
                   subscribers to create reports that would help a TV network better understand the audiences that are viewing their
                   programs, those that are not, how frequently they watch, when they watch and other similar information; and
                   Reports for device manufacturers that combine information such as device type, make and model with demographic and
                   regional location information to reflect the popularity of particular device types with various customer segments.

               2. Do you provide companies with individual anonymous data as part of your External Marketing & Analytics
                  Program?

               Yes. For example, we might share anonymous TV Viewing Information with media research companies that combine this data
               with other information to provide audience analysis services about what shows certain audience segments are watching.
               When we provide individual anonymous information to businesses, we require that they only use it to compile aggregate
               reports, and for no other purpose. We also require businesses to agree they will not attempt to identify any person using this
               information, and that they will handle it in a secure manner, consistent with this Policy.

               3. Do you use my anonymous information in other types of external reports?

               Yes, we may use your anonymous information to provide Metrics Reports to our business customers and service suppliers.
               These reports are considered part of the underlying service and we do not sell them to other customers or suppliers.

               For example, if you connect to our Wi-Fi service in a hotel, airport or other venue you should know the operator of that venue
               is our business customer, and that we will provide that operator with Metrics Reports about usage of and communications with
               the Wi-Fi network in their location. Those reports contain statistical information like:

                   The number of devices connecting to the Wi-Fi network, duration of Wi-Fi sessions and the amount of bandwidth used
                   during those sessions; and
                   Foot-traffic data, including the numbers of devices inside and outside the store at a given time; the number of new and
                   frequent visitors; where visitors are located within the store (e.g., specific departments or other locations within the venue)
                   and frequency of visits and time spent within the store.
                   NOTE: When your wireless device is turned on, it regularly sends out signals that enable it to connect to cell towers, Wi-Fi
                   access points or other technologies so that we (and others) are able to provide you with services. These signals can be
                   used to determine your device location. You can turn Wi-Fi to the "off" position on the "settings" feature of your device to
                   prevent the collection of these signals by Wi-Fi equipment in retail stores and other public places.

               Another example, we also license video programming from content providers. As part of our agreement, we provide them with
               Metrics Reports. These reports contain combined measurements and statistical information related to the number of TV
               subscribers who watched or accessed a particular program at a particular time and other similar measurements.

               Back to Top

               Questions About Our Online Privacy Policy for Children

               1. Do you collect information about my children's use?

               We do not knowingly collect personally identifying information from anyone under the age of 13 unless we first obtain
               permission from the child's parent or legal guardian.

               2. What happens when my child is using an account not registered to them?

               Internet and wireless devices and services purchased for family use may be used by children without our knowledge. When
               that happens, information collected may appear to us to be associated with the adult customer who subscribes to our services
               and will be treated as the adult's information under this Policy.

               3. What can I do to help better protect my child's information?




https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                             11/17
5/29/2020 Case   2:19-cv-08972-CBM-FFM Document                 Full Privacy Policy |Filed
                                                                           33-1       Privacy05/29/20
                                                                                               Policy | AT&T Page 20 of 25 Page ID
               We encourage you to spend time online with your children, #:517
                                                                         and to participate in and monitor their online activity. We have
               developed a website that offers safety and control tools, expert resources and tips designed to help you manage technology
               choices and address safety concerns. Please visit AT&T Smart Controls
               (https://web.archive.org/web/20180519020538/https://www.att.com/shop/wireless/smartcontrols.html) for more
               information.

               4. What if my child has an AT&T e-mail sub-account?

               If you create an AT&T e-mail sub-account for a child under the age of 13:

                   With your permission we collect your child’s name, nicknames and aliases, alternative e-mail address, birth date, gender
                   and ZIP-code.
                   We use the information collected on sub-accounts to create and maintain those accounts, for research, to customize the
                   advertising and content seen on our pages and for other marketing purposes. Your child can use their AT&T e-mail
                   address and password to log onto websites and online services provided by us, like uverse.com
                   (https://web.archive.org/web/20180519020538/http://uverse.com/). We and our advertising partners may collect and
                   use information about customers who log onto those sites as described in the "Questions about the Information We
                   Collect, How we Collect It and How We Use It" section of this Privacy Policy. A list of the advertising partners who collect
                   information on our sites and the ability to opt-out of advertising provided by those partners is available here
                   (/web/20180519020538/http://about.att.com/sites/privacy_policy/rights_choices).
                   We will not contact a child under the age of 13 about special offers or for marketing purposes without parental consent.
                   You or your child can review, edit, update, and delete information relating to your child's sub-account and, if you no longer
                   wish your child to have such an account, you can revoke your consent at any time, by logging on to manage your account
                   here (https://web.archive.org/web/20180519020538/https://www.att.com/olam/loginAction.olamexecute?
                   actionType=manage).

               You may e-mail us at privacypolicy@att.com
               (https://web.archive.org/web/20180519020538/mailto:privacypolicy@att.com), call us at 800.495.1547 or write to us at
               AT&T Privacy Policy, Chief Privacy Office, 208 S. Akard, Room 1033, Dallas, TX 75202 with any questions or concerns you
               may have about our Children's Online Privacy Policy.

               Back to Top

               Questions About Data Protection & Security

               1. Do we sell your Personal Information?

               No. We do not sell your Personal Information
               (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#definitions) to anyone, for any purpose. Period.

               2. How long do we keep your Personal Information?

               We keep your Personal Information (/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#definitions)
               as long as we need it for business, tax or legal purposes. After that, we destroy it by making it unreadable or undecipherable.

               3. What safeguards does AT&T have in place?

               We've worked hard to protect your information. And we've established electronic and administrative safeguards designed to
               make the information we collect secure. Some examples of those safeguards include:

                   All of our employees are subject to the AT&T Code of Business Conduct (COBC)
                   (https://web.archive.org/web/20180519020538/https://www.att.com/Common/about_us/downloads/att_code_of_business_conduct
                   and certain state-mandated codes of conduct. Under the COBC, all employees must follow the laws, rules, regulations,
                   court and/or administrative orders that apply to our business - including, specifically, the legal requirements and company
                   policies surrounding the privacy of communications and the security and privacy of your records. We take this seriously,
                   and any of our employees who fail to meet the standards we've set in the COBC are subject to disciplinary action. That
                   includes dismissal.
                   We've implemented technology and security features and strict policy guidelines to safeguard the privacy of your Personal
                   Information. Some examples are:
                       Maintaining and protecting the security of computer storage and network equipment, and using our security procedures
                       that require employee user names and passwords to access sensitive data;
                       Applying encryption or other appropriate security controls to protect Personal Information when stored or transmitted by
                       us;
                       Limiting access to Personal Information to only those with jobs requiring such access; and



https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                           12/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document                 Full Privacy Policy |Filed
                                                                             33-1      Privacy05/29/20
                                                                                              Policy | AT&T Page 21 of 25 Page ID
                                                                           #:518
                     Requiring caller/online authentication before providing Account Information so that only you or someone who knows
                      your Account Information will be able to access or change the information.
                      Although we strive to keep your Personal Information secure, no security measures are perfect, and we cannot
                      guarantee that your Personal Information will never be disclosed in a manner inconsistent with this Policy (for example,
                      as the result of unauthorized acts by third parties that violate the law or this Policy).

                   4. Will you notify me in case of a security breach?

                   Laws and regulations guide us in how to give you notification when certain types of sensitive information are involved in a
                   security breach. We will provide you with notice in accordance with these laws and regulations.

                   5. Can I review and correct my Personal Information?

                   Yes. We are happy to help you review and correct the Personal Information we have associated with your account and
                   billing records within a reasonable time. Please see the How to Contact Us About This Policy
                   (https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/terms#contact) section.

                   Back to Top

                   Questions About Future Changes

                   1. What happens if there is a change in corporate ownership?

                   Information about our customers and users, including Personal Information, may be shared and transferred as part of any
                   merger, acquisition, sale of company assets or transition of service to another provider. This also applies in the unlikely
                   event of an insolvency, bankruptcy or receivership in which customer and user records would be transferred to another
                   entity as a result of such a proceeding.

                   2. Will I be notified if there are changes to this policy?

                   We may update this Privacy Policy as necessary to reflect changes we make and to satisfy legal requirements. We will
                   post a prominent notice of material changes on our websites. We will provide you with other appropriate notice of important
                   changes at least 30 days before the effective date.

                   Back to Top

                   Your Choices & Controls

                   1. You can choose not to receive some types of advertising online, on your satellite TV service or on your wireless
                      device.

                      Relevant Advertising: Opt-out of Relevant Advertising delivered by AT&T here
                      (https://web.archive.org/web/20180519020538/https://cprodmasx.att.com/commonLogin/igate_wam/controller.do?
                      TAM_OP=login&USERNAME=unauthenticated&ERROR_CODE=0x00000000&ERROR_TEXT=HPDBA0521I%20%20%20Success
                      Online Behavioral Advertising: Advertising that is customized based on predictions generated from your visits over
                      time and across different websites is sometimes called "online behavioral" or "interest-based" advertising. In
                      accordance with industry self-regulatory principles, you can opt out of online behavioral advertising from companies
                      who participate in the Digital Advertising Alliance
                      (https://web.archive.org/web/20180519020538/http://www.aboutads.info/) by going to their Consumer Choice
                      Page (https://web.archive.org/web/20180519020538/http://www.aboutads.info/choices/#completed) or by clicking
                      on this icon (https://web.archive.org/web/20180519020538/http://www.aboutads.info/) when you see it on an
                      online ad. Opt-out of online behavioral advertising from many other ad networks at the Network Advertising Initiative
                      (NAI) site (https://web.archive.org/web/20180519020538/http://www.networkadvertising.org/choices/).
                      Information about Cookies and Similar Technologies: To limit collection of data on web sites that may be used for
                      advertising, go here
                      (https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/cookies_and_other_technologies)
                      for information on how to manage cookies and other similar technologies on your computer.
                      Advertising on att.net: Opt-out of receiving interest-based advertising when using our att.net portal services powered
                      by Synacor (https://web.archive.org/web/20180519020538/http://www.aboutads.info/choices). Opt-out of interest-
                      based advertising on att.net from Yahoo! This covers att.net email and also the Yahoo!
                      (https://web.archive.org/web/20180519020538/https://aim.yahoo.com/aim/us/en/optout/index.htm) portal that is
                      being retired.
                      Advertising Offers from Apps and Loyalty Programs: In some cases you may agree to participate in advertising
                      offers or programs through loyalty programs, when you download a mobile app, or other similar programs. For
                      example, if you have the DIRECTV app, you can find out more about your choices concerning how your DIRECTV

https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                         13/17
5/29/2020 Case     2:19-cv-08972-CBM-FFM Document               Full Privacy Policy |Filed
                                                                          33-1       Privacy05/29/20
                                                                                            Policy | AT&T Page 22 of 25 Page ID
                     viewing information is used and shared here         #:519
                      (https://web.archive.org/web/20180519020538/https://www.directv.com/DTVAPP/content/support/DTVAPP_policy).

                   2. Do I have choices about receiving first party advertisements from AT&T?



                      Because first party advertising is part of the service you receive when you visit our websites and use our mobile
                      applications, we don't offer an opt-out for first party advertising.


                   3. Can I choose not to receive marketing and other types of communication from AT&T?



                      We realize that unwanted marketing contacts can be a hassle and we've worked hard to meet the expectations of
                      customers and potential customers who have expressed a desire to limit certain types of solicitation
                      communications from us.

                      E-Mail: Every marketing e-mail we send contains instructions and a link that will allow you to stop additional
                      marketing e-mails for that product or service type. You also can unsubscribe from AT&T marketing e-mails here
                      (https://web.archive.org/web/20180519020538/http://www.att.com/remove).

                      Text Messages: Opt-out of AT&T marketing text message contacts by replying "stop" to any message.

                      AT&T Consumer Telemarketing: Ask to be removed from our consumer telemarketing lists by contacting us at
                      one of the numbers listed here
                      (/web/20180519020538/http://about.att.com/sites/privacy_policy/rights_choices#cpnicontact). You also can
                      ask the AT&T representative to remove you from our telemarketing lists when you receive a marketing or
                      promotional call from us.

                      AT&T Business Telemarketing: Where required by local laws and/or regulations, we honor requests to be
                      removed from our telemarketing lists from business customers.

                      Federal Do Not Call: The FTC maintains a National Do Not Call Registry at donotcall.gov
                      (https://web.archive.org/web/20180519020538/http://www.donotcall.gov/), and some states in the United
                      States may maintain its own Do Not Call Registry. Putting your number on these Registries also may limit our AT&T
                      telemarketing calls to that number.

                      Postal Mail: To review our Residential Do Not Mail Policy Statement and to limit postal mail solicitations, click here
                      (/web/20180519020538/http://about.att.com/sites/privacy_policy/att_consumer_marketing). You will still
                      receive billing statements, legal notices, product updates and other similar correspondence, and you may still
                      receive some promotional mailings.

                      All of our practices are designed to satisfy state, provincial and federal legal requirements limiting marketing
                      contacts. Those laws and regulations - such as the requirements governing the state and federal "Do Not Call" lists
                      - generally permit companies to contact their own current and, in some cases, former customers, even when those
                      customers are listed on the federal and state "Do Not Call" lists.

                      Automated Calls or Messages: In some cases, we will ask for your permission to send you automated calls or
                      messages to your mobile phone. To opt out of these calls or messages from AT&T, please go to Manage Your
                      Privacy Choices (https://web.archive.org/web/20180519020538/http://www.att.com/cmpchoice). As required
                      or allowed by law, even if you opt out, AT&T may continue to contact you with automated calls or messages at the
                      telephone number issued by us for certain important informational messages about your service. For example, we
                      may need to let you know about a problem with your wireless service.

                      Restricting our use of your CPNI will not eliminate all types of our marketing contacts.


                   4. Can I choose to exclude my anonymous information from your External Marketing & Analytics and other similar
                      reports?



                      Yes. Click here (https://web.archive.org/web/20180519020538/https://www.att.com/cmpchoice) to opt-out. This
                      opt-out also applies to the sharing of your anonymous information with other companies for their use in creating
                      marketing and analytics reports. Although this opt out does not apply to Metrics Reports, it will apply if we combine
                      Metrics Report information with other customer information (like demographics) to create reports that we provide to
                      our business customers or service suppliers.


https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                       14/17
5/29/2020 Case                                  Full Privacy
                   2:19-cv-08972-CBM-FFM Document            Policy |Filed
                                                          33-1       Privacy05/29/20
                                                                            Policy | AT&T Page 23 of 25 Page ID
                   5. What is DNS error assist?          #:520

                      When you mistype a web address, or the address is not working, DNS Error Assist provides an automated list of
                      similar pages – such as possibly the one you meant to type – for your consideration. The service is provided on
                      your AT&T residential broadband connection, and you can opt-out here
                      (https://web.archive.org/web/20180519020538/http://www.att.com/cmpchoice). If you opt-out, you will get a
                      standard “no results found” error message instead of the error-assist page.


                   6. Are there any other opt-out choices I should know about?



                      We may use services provided by analytics companies to obtain information about website performance and how
                      you use our mobile applications and other products and services. Go here
                      (https://web.archive.org/web/20180519020538/http://www.aboutads.info/choices/) for more information about
                      the opt-outs made available by some of those vendors, and to make choices about participation. Based on your
                      permission, we may share your mobile device location or other mobile subscriber information with third parties
                      when you use Third-Party Services, such as to prevent fraud when making a bank transaction. If you want to
                      change that permission, you can opt out directly with the third party or you can opt out by going to Manage Your
                      Privacy Choices.


                   7. These Choices and Controls also are available at http://about.att.com/sites/privacy_policy/rights_choices
                      (/web/20180519020538/http://about.att.com/sites/privacy_policy/rights_choices).

                   Back to Top

                   How to Contact Us About This Policy

                   We encourage you to contact us directly at either of these addresses below for any questions about this Privacy Policy.
                     E-mail us at privacypolicy@att.com
                     (https://web.archive.org/web/20180519020538/mailto:privacypolicy@att.com)
                     Write to us at AT&T Privacy Policy, Chief Privacy Office, 208 S. Akard, Room 1033, Dallas, TX 75202.

                   For questions not related to privacy click on the "Contact Us" link at the bottom of any att.com
                   (https://web.archive.org/web/20180519020538/http://www.att.com/) page. You also can access your online account
                   from the upper right hand corner of our home page at att.com for additional service options.

                   If you have an unresolved privacy or data use concern that we have not addressed satisfactorily, you may contact our
                   U.S.-based third-party ombudsperson program at https://www.truste.com/consumer-resources/dispute-
                   resolution/dispute-resolution-faqs/
                   (https://web.archive.org/web/20180519020538/https://www.truste.com/consumer-resources/dispute-
                   resolution/dispute-resolution-faqs/). If you are not satisfied with our resolution of any dispute, including with respect to
                   privacy or data use concerns, please review our dispute resolution procedures at http://www.att.com/disputeresolution
                   (https://web.archive.org/web/20180519020538/http://www.att.com/disputeresolution).

                   You also have the option of filing a complaint with the FTC Bureau of Consumer Protection, using an online form
                   (https://web.archive.org/web/20180519020538/https://www.ftccomplaintassistant.gov/), or by calling toll-free
                   877.FTC.HELP (877.328.4357; TTY: 866.653.4261). Other rights and remedies also may be available to you under federal
                   or other applicable laws.

                   If you are a satellite TV subscriber, you also have certain rights under Section 338(i) of the Federal Communications
                   Act (https://web.archive.org/web/20180519020538/http://www.gpo.gov/fdsys/pkg/USCODE-2011-
                   title47/pdf/USCODE-2011-title47-chap5-subchapIII-partI-sec338.pdf).

                   If you are a DIRECTV customer in Puerto Rico, you can exercise and manage your choices by visiting
                   https://www.directvpr.com/Midirectv/ingresar
                   (https://web.archive.org/web/20180519020538/https://www.directvpr.com/Midirectv/ingresar) or by calling 787-776-
                   5252.

                   Back to Top




https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                          15/17
5/29/2020 Case                              Full Privacy
                   2:19-cv-08972-CBM-FFM Document        Policy |Filed
                                                      33-1       Privacy05/29/20
                                                                        Policy | AT&T Page 24 of 25 Page ID
                                                     #:521
               Customer Proprietary Network Information
               (CPNI)
               What is CPNI?

               “CPNI” is information about your phone service from us. Your phone service could be a cell phone or any sort of home or
               business phone. The “information” is things like what kind of services you have, how you use them, or billing information.
               (Your telephone number, name and address are not considered CPNI.)

               Back to Top



               How is CPNI Used and Disclosed?

               We do not sell, trade or share your CPNI with anyone outside of the AT&T family of companies* or our authorized agents,
               unless required by law (example: a court order).

               We do use your CPNI internally, however. We may share information about our customers among the AT&T companies and
               our agents in order to offer you new or enhanced services. For example, we might offer a discount or promotion for Internet or
               TV services based on your CPNI.

               Back to Top



               How may I limit the use of my CPNI?

               AT&T uses technology and security features, and strict policy guidelines with ourselves and our agents, to safeguard the
               privacy of CPNI. It is your right and our duty under federal law to protect the confidentiality of your CPNI.

               If you don’t want AT&T to use your CPNI internally for things like offers, here is what you can do:

                  You can “opt out” online, at att.com/ecpnioptout
               (https://web.archive.org/web/20180519020538/http://att.com/ecpnioptout), or

                  You can call 800.315.8303, any time of day, and follow the prompts, or

                  You can speak to a service representative at 800.288.2020 (consumer) or 800.321.2000 (business).

                  For languages other than English and Spanish, please visit world.att.com
               (https://web.archive.org/web/20180519020538/http://world.att.com/).

               If you choose to restrict our use of your CPNI, it won’t affect any of your services. You can change your mind at any time about
               allowing (or not allowing) us to use your CPNI, and we’ll honor your decision until you change it again. If you do restrict your
               CPNI use, you may still get marketing from us, but it won’t be from using CPNI.

               * The AT&T Family of Companies are those companies that provide voice, video and broadband-related products and/or
               services domestically and internationally, including the AT&T local and long distance companies, AT&T Corp., AT&T Mobility,
               DIRECTV, and other subsidiaries or affiliates of AT&T Inc. that provide, design, market, or sell these products and/or services.

               Back to Top

               Customer Service Contact Numbers

               Wireless - 1-800-331-0500

               Business - 1-800-321-2000

               Residential - 1-800-288-2020

               Spanish Language - 1-800-870-5855

               Satellite TV Services - 1-800-DIRECTV or 1-800-531-5000

               For assistance in other languages, please visit world.att.com
               (https://web.archive.org/web/20180519020538/http://world.att.com/).
https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                                          16/17
5/29/2020 Case    2:19-cv-08972-CBM-FFM Document     Full Privacy Policy |Filed
                                                               33-1       Privacy05/29/20
                                                                                 Policy | AT&T Page 25 of 25 Page ID
               Legacy AT&T Consumer - 1-800-222-0300          #:522
               Customers of the following AT&T family of companies may contact us directly using the following:

               AT&T Internet Services - Customers can manage newsletter subscriptions or other e-mail communications from Yahoo! by
               modifying their AT&T Yahoo! Marketing Preferences.

               Back to Top




https://web.archive.org/web/20180519020538/http://about.att.com/sites/privacy_policy/full_privacy_policy                              17/17
